For far too many people, the world has become an unsafe place. The challenges confronting us seem immense, and at times it seems all but hopeless to find solutions to the many conflicts around us. However, all of us here, as politicians, have a choice. The choice is between resignation and engagement in those crises, between isolation and multilateral cooperation, and between national navel-gazing and shared responsibility for one another.
We have the choice. Do we relinquish the civilizational progress achieved by the founding generation of the United Nations after experiencing two world wars and turn back to the nineteenth century? Do we return to the era of fragile, purpose-oriented power alliances and power struggles among nation States? Or do we move forward and work together to master the challenges of the twenty-first century, whether they be migration, climate change or terrorism?
In light of the dramatic meetings on Syria this week, I would like to add that we can also choose whether to put our faith in the power of diplomacy, or to shrug our shoulders in resignation at the many conflicts around us — Syria, Libya, Yemen and eastern Ukraine. Do we give up and allow those conflicts to escalate even further? Or do we live up to our responsibility and continue working on solutions despite all the setbacks? We have the choice.
In Europe, too, we are faced with a choice, now that the United Kingdom has made its choice and has opted to leave the European Union. Do we now fight to hold Europe together? Or do we allow that wonderful peace and social project to fall apart again, or even allow populists to drive us apart? We have the choice.
In Asia, too, where new Powers are jostling for influence, there is also a choice. Do they believe that their future will depend solely on their own strength? Or does the key to a bright future and cooperative security lie in their involvement in the international order? Our Asian partners have the choice.
The United States is also faced with a choice, in six weeks’ time. There, too, the choice is about a supposedly possible withdrawal from a crisis-ridden world, which some are calling for, or cooperation with international partners to solve the world’s problems. That choice is important for all of us. The choice before us is withdrawal, resignation and going it alone, or shared responsibility for a better future.
Whether we succeed in finding durable solutions to the major pressing challenges we face depends on the decision we make on that choice. I am talking in particular now about the Syrian crisis and the issue of refugees and migration. However, far beyond acute crisis management, that also presents us with a choice on which direction our world takes, and in what kind of international order we will live together in the future.
The objective and focus of German foreign policy are clear — we want to shape a just and peaceful world, and we want to shape it together with all partners who share that goal. The United Nations is and will remain our central forum for that. In the context of all the crisis meetings, it gives me hope that we, here in the United Nations, have made an important choice about the direction we want to take, that is, the right choice.
Our choice has also been for unity, sustainability and transformation with the document that we adopted last year: the 2030 Agenda for Sustainable Development. The 2030 Agenda is a global compact on the world’s future, the focal point, the point of convergence for our joint actions. Our policies should be based on human rights, the rule of law and the fight against poverty and discrimination. We will also put global justice on the agenda of the Group of 20 when we assume the chairmanship in 2017.
I wish to express our thanks to Secretary-General Ban Ki-moon, who initiated the 2030 Agenda. We would also like to thank him for his commitment to the historic Paris Agreement on Climate Change, which the German Parliament ratified earlier this week. Where if not here, at the United Nations, could we demonstrate that, solely through cooperation, we can move forward towards justice and sustainability, towards peace and security. The Charter of the United Nations and international law provide the foundation for that.
North Korea has, in a blatant manner, repeatedly violated central principles of international law. We condemn in the strongest possible terms the latest nuclear test carried out by North Korea. We cannot accept any country jeopardizing security in that region.
The United Nations provides the tools we need for our work here in New York and in crisis-stricken regions. In Libya and Yemen, we are supporting the tireless efforts of the Special Envoys of the Secretary- General to find political solutions. In Syria, it is clear that without the dedicated work of the United Nations and its experts, there would be even more suffering today and there would be even less hope for a solution. The hope raised a week ago by the ceasefire has again vanished, following the deadly, cynical and despicable attack on humanitarian aid workers a few days ago.
Today the situation could not be more serious. We are again faced with the choice. Will we succeed in taking the first step towards a ceasefire, which would finally make humanitarian access possible so that people can receive what they need to survive? To that end, I have proposed an agreement on banning military flights during a period of several days. Al-Assad’s Air Force must cease its attacks. I believe that Moscow also has a responsibility to help bring that about. If we do not succeed, then all efforts to find a political solution to Syria will be lost in a hail of bombs. For that reason alone, although unsuccessful yesterday, our efforts in the International Syria Support Group for a ceasefire must continue.
While the international community works hard in New York to bring about a ceasefire, Al-Assad continues to bomb Aleppo to bits, which again demonstrates that the Al-Assad regime cannot and must not be allowed to determine Syria’s future. However, we also cannot allow the conflict to be used by nearby or distant Powers to redraw the political and ethnic map of the Middle East. Syria’s external borders must remain, and we should not allow new internal borders to be defined. The parties in the country and the region can, and indeed should, declare their legitimate interests. However, a fair balance of those interests must be found. Insisting on one of the many absolute truths will not bring peace any closer. I reiterate and want to be quite clear: there will be no winners in that war.
In the face of such suffering, we have an obligation to try right now to alleviate the plight of the Syrian people. Currently, Germany is one of the biggest donors of humanitarian aid. To date, we have made available approximately $2.5 billion for Syria and its neighbours. We have been particularly active in helping to stabilize areas in Iraq that have been liberated from the Islamic State. In Tikrit, we joined forces with United Nations agencies to rebuild schools and wells, so that as many as 90 per cent of those who have fled could return. In Ramadi, we are concentrating on unexploded mine clearance. In the case of Mosul, we are currently preparing to help local forces to begin rebuilding the city, which we hope will be liberated soon. At the same time, we are promoting access to education and the labour market in the countries neighbouring Syria — Turkey, Jordan and Lebanon — so that the people can have a future in their own region.
In 2015 in Germany, we welcomed and gave shelter to more than 1 million people. We have begun training refugees so that they acquire the skills needed to rebuild their cities. The objective is to ensure that the belief in a future at home does not remain a mere hope but can become a reality.
Our response to refugee movements and migration must be a joint, global task in full awareness of the future. Clearly, the challenge will become even bigger if conflicts, hardship and poverty persist. That is why we must tackle the root causes together. Moreover, we must improve the architectural framework of international efforts designed to deal with refugee movements and migration. As co-Chair, along with Morocco, of the Global Forum on Migration and Development, we want to play our part during the next two years. Through the Berlin Round Table on Refugees and Migration, we are focusing on improving the structures of humanitarian assistance.
The General Assembly’s high-level plenary meeting on addressing large movements of refugees and migrants, held on 19 September, took important decisions on still more joint actions. We wish to convey our thanks to Secretary-General Ban Ki-moon and United States President Barack Obama for hosting the 20 September Leaders’ Summit on Refugees, alongside co-hosts Canada, Ethiopia, Germany, Jordan, Mexico and Sweden.
We also need to revitalize engagement and cooperation in Europe as well. New rifts have emerged on our continent following Russia’s annexation of Crimea, in violation of international law and the conflict in eastern Ukraine. The security situation has changed, and we need to react. First, we need to strengthen our readiness to defend ourselves. At the same time, we must also be engaged. Together with France, Russia and Ukraine, we have been working tirelessly in the Normandy format on a political solution to the Ukraine conflict. Progress has finally been achieved with the Trilateral Contact Group’s framework resolution on the disengagement of forces, which was ratified this week. A ceasefire is not all that is needed for the Package of Measures for the Implementation of the Minsk Agreements, but we cannot make any political headway if the weapons are not silenced.
However, there is much more at stake. We must be aware that genuine and lasting security in Europe can only take the form of cooperative security. That is why, as I have proposed, we must pay more attention to arms control in Europe. Such efforts are not meant to substitute for obligations not yet met. Rather, I have in mind new challenges, new technologies and new threats, many of which have not even been mentioned in existing documents. Our goal is to enable security for everyone.
As we seek to strengthen the dialogue between East and West, especially in these difficult times, we have assumed the chairmanship of the Organization for Security and Cooperation in Europe (OSCE) this year. It is, by the way, the sole organization in which East and West continue to work together on a regular basis. We need the United Nations, as well as regional institutions such as the African Union and the OSCE, in order to ensure that diverging interests and differences of opinion do not turn into lasting alienation, thereby preparing the ground for even more new conflicts.
Our own history reminds us Germans that we must do everything we can to overcome the rifts in Europe. When Willy Brandt, then Chancellor of the Federal Republic of Germany, spoke in the General Assembly on 26 September 1973, after the flags of the two parts of Germany had been hoisted in front of this building, he said:
“In a world in which we are all increasingly dependent on each other, a policy for peace must not stop at our own doorstep.” (A/PV.2128, para. 33)
This is all the more true today in our interconnected world than it was back then. And it is all the more true for a large and prosperous country that our partners, rightly, perceive should play a role commensurate to its size and capabilities. It is for that reason that Germany is applying for a non-permanent seat on the Security Council for the 2019-2020 term. Peace, justice, innovation and partnership — those are our goals. They are the leitmotif of our candidature. and we will be guided by them.
Despite crises and conflicts, I still firmly believe that the future lies in our hands. We will make the world a better place if we assume responsibility together — not against but with one another and, above all, if we work for those who follow us as the next generation. We have the choice. But we have to decide!
